 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      KEVIN FISCHER,
                                                               NO. C20-0274RSL
 9
                            Plaintiff,

10
                     v.                                        ORDER EXTENDING TIME TO
                                                               RESPOND
11
      DONALD TRUMP,

12
                            Defendant.

13

14
             This matter comes before the Court on plaintiff’s request for an extension of time in
15

16   which to file objections to the Report and Recommendation issued by the Honorable Mary Alice

17   Theiler, United States Magistrate Judge. The request is GRANTED. The Clerk of Court is
18   directed to renote the Report and Recommendation on the Court’s calendar for Friday, April 3,
19
     2020. Objections to the Report and Recommendation are due on or before Wednesday, April 1,
20
     2020.
21

22           Dated this 18th day of March, 2020.
23
                                                A
24                                              Robert S. Lasnik
                                                United States District Judge
25

26

27

28   ORDER EXTENDING TIME TO RESPOND - 1
